Case 1:18-cv-00042-KJM Document 70 Filed 01/07/19 Page 1 of 3     PageID #: 1056




  COX FRICKE LLP
  A LIMITED LIABILITY LAW PARTNERSHIP

  JOACHIM P. COX                 7520-0
     jcox@cfhawaii.com
  RANDALL C. WHATTOFF            9487-0
     rwhattoff@cfhawaii.com
  KAMALA S. HAAKE                9515-0
     khaake@cfhawaii.com
  800 Bethel Street, Suite 600
  Honolulu, Hawai‘i 96813
  Telephone: (808) 585-9440
  Facsimile: (808) 275-3276

  Attorneys for Plaintiffs
  OHANA MILITARY COMMUNITIES, LLC and
  FOREST CITY RESIDENTIAL MANAGEMENT, LLC

                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I

 OHANA MILITARY COMMUNITIES,               CIVIL NO. 18-00042 KJM
 LLC and FOREST CITY RESIDENTIAL
 MANAGEMENT, LLC,                          CERTIFICATE OF SERVICE

                   Plaintiffs,             (RE PLAINTIFF FOREST CITY
                                           RESIDENTIAL MANAGEMENT,
       vs.
                                           LLC’S OBJECTIONS TO CARA
                                           BARBER’S NOTICE OF
 CARA BARBER,                              DEPOSITION TO PLAINTIFF
                   Defendant.              FOREST CITY RESIDENTIAL
                                           MANAGEMENT, LLC
                                           PURSUANT TO FED. R. CIV. P.
                                           30(B)(6) RE: RULE 26
                                           DISCLOSURES & RECORD
                                           RETENTION PRACTICES
                                           DATED DECEMBER 17, 2018)

                                           Trial: June 12, 2019
Case 1:18-cv-00042-KJM Document 70 Filed 01/07/19 Page 2 of 3   PageID #: 1057




                         CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a copy of PLAINTIFF FOREST CITY

RESIDENTIAL MANAGEMENT, LLC’S OBJECTIONS TO CARA BARBER’S

NOTICE OF DEPOSITION TO PLAINTIFF FOREST CITY RESIDENTIAL

MANAGEMENT, LLC PURSUANT TO FED. R. CIV. P. 30(B)(6) RE: RULE 26

DISCLOSURES & RECORD RETENTION PRACTICES DATED DECEMBER 17,

2018 was served on this date in the following manner:

                                           HAND
                                         DELIVERED      MAILED     CM/ECF
  Bradford F.K. Bliss, Esq.
  Lyons, Brandt, Cook & Hiramatsu             [X]         [ ]          [ ]
  1800 Davies Pacific Center
  841 Bishop Street
  Honolulu, HI 96813
  bbliss@lbchlaw.com

  P. Kyle Smith, Esq.
  Law Offices of Ian L. Mattoch               [X]         [ ]          [ ]
  Pacific Guardian Center
  737 Bishop Street, Suite 1835
  Honolulu, Hawaii 96813
  kyle@ianmattoch.com
Case 1:18-cv-00042-KJM Document 70 Filed 01/07/19 Page 3 of 3   PageID #: 1058




  Terrance M. Revere
  Revere & Associates, LLLC                [ ]           [X]           [ ]
  Pali Palms
  970 North Kalaheo Ave., Suite A301
  Kailua, HI 96734
  terry@revereandassociates.com

  Attorneys for Defendant
  CARA BARBER


            DATED: Honolulu, Hawai‘i, January 7, 2019.


                                  /s/ Randall C. Whattoff
                                  JOACHIM P. COX
                                  RANDALL C. WHATTOFF
                                  KAMALA S. HAAKE
                                  Attorneys for Plaintiffs
                                  OHANA MILITARY COMMUNITIES, LLC
                                  and FOREST CITY RESIDENTIAL
                                  MANAGEMENT, LLC
